Citation Nr: 0419217	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

REMAND

The veteran served on active duty from July 1968 to July 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.
The record is straightforward.  The veteran served in Vietnam 
from February 1969 to February 1970 as a Marine in a Field 
Artillery Battery.  He was awarded, among others, the Combat 
Action Ribbon.  He has described being in danger all the time 
due to incoming fire, and has related other stressors.  With 
respect to PTSD, he says only that he has "severe distress" 
due to this condition, that he has not been treated by VA, 
and that he does not have a private doctor to provide medical 
evidence.  Rather, he asks for a VA examination.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
will provide a medical examination

if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but:
(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability...

38 C.F.R. § 3.159(c)(4)(i) (2003).  Other than "severe 
distress" which has lasted "to this day" there is no lay 
evidence of "persistent or recurrent symptoms of 
disability."  If there is an evidentiary threshold which 
must be crossed to trigger VA's duty to assist, this case 
appears to teeter at its edge.  Giving the regulation a 
"broad and liberal interpretation" consistent with the 
facts in this case, as required by 38 C.F.R. § 3.303(a) 
(2003), the undersigned Veterans Law Judge finds that an 
examination should be ordered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The RO should arrange for a VA 
examination to determine if the veteran 
has PTSD.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner is requested to provide a 
diagnosis of any mental disorder found, 
and to offer an opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
such disorder is related to service.  
Specifically, if PTSD is diagnosed, the 
examiner should specify if it is linked 
to the in-service stressors related by 
the veteran.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


